Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Eastern District of Tennessee

                                                                  Chattanooga Division

                           ILE RAY NIX,
                                                                                )     Case No.        l:20-CV-00224-TRM-CHS
                                                                                )                      (to be filled in by the Clerk's Office)
                                                                                )
                              Plaintiff(s)
                                                                                )
(Write the fiill name of each plaintiffwho is filing this complaint.
If the names ofall the plaintifft cannot fit in the space above,                )     Jury Trial: (check one)     ! ✓ !Yes       0No
please write ''see attached" in the space and attach an additional              )
page with the full list of names.)                                              )
                                 -v-                                            )
    CITY OF CHATTANOOGA, TN, MICHAELE. JOINER, )
    LESLIE N. CORBIN, BOBBYJ. MOSES, JR., and  )
    MATTHEW E. PUGLISE,                        )
                                                                                )
                              Defendant(s)                                      )                            0. LJ!l:iff:GI Coun:
(Write the full name ofeach defendant who is being sued. If the                 )
names ofall the defendants cannot fit in the space above, please                              ~astem District of
                                                                                )                     <'.xt f:h;!lti;,:1000::i
write "see attached" in the space and attach an additional page
with the ji,ll list of names. Do not include addresses here.)



                                 SECOND AMENDED COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                           (Non-Prisoner Complaint)


                                                                        NOTICE

   Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
   electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
   security number or full birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of an individual's
   birth; a minor's initials; and the last four digits of a financial account number.

   Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
   other materials to the Clerk's Office with this complaint.

   In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                  68 1 of 6
      Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 1 of 8 PageID #: Page
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                                 Nix
                           Address                                      72 Battlefield Circle
                                                                                   ---·-----·~·~"---------~--- . -------------··-·------~-------   - - - - ·-·---··-···-
                                                                        Ringgold                                           GA                          30736
                                                                                      City                                State                        Zip Code
                           County                                       Catoosa
                           Telephone Number                             (423) 308-9813
                           E-Mail Address                               raynix77@yahoo.com

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                          Name                                          City of Chattanooga, TN
                           Job or Title (if known)                      NIA
                          Address                                       101 E. 11th Street
                                                                       Chattanooga                                        TN                           37406
                                                                                    City                                 State                         Zip Code
                          County                                       Hamilton
                          Telephone Number                             (423) 643-7800
                          E-Mail Address (if known)                    Unknown

                                                                       D Individual capacity                   [l] Official capacity

                    Defendant No. 2
                          Name                                         Michael E. Joiner
                          Job or Title (if known)                      Officer (sergeant) with Chattanooga Police Department
                          Address                                      3410 Amnicola Highway
                                                                       Chattanooga                                        TN                           37406
                                                                                   City                                  State                         Zip Code

                          County                                       Hamilton
                          Telephone Number                             (423) 643-8250
                          E-Mail Address (if known)                    Unknown

                                                                      [!] Individual capacity                 ~ Official capacity




     Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 2 of 8 PageID #: 69
                                                                                  Page 2 of 6
 Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)


                      Defendant No. 3
                            Name                                         Leslie N. Corbin
                                                                         ----------·~---~----
                            Job or Title (if known)                      Officer with Chattanooga Police Department
                                                                         --------------,-~-                    -----"··--·---
                            Address                                      3410 Amnicola Highway
                                                                         Chattanooga                    TN                       37406
                                                                                   City                State                    Zip Code
                            County                                       Hamilton
                            Telephone Number                                        643-8250
                            E-Mail Address (if known)                    Unknown

                                                                        [!] Individual capacity [!] Official capacity
                      Defendant No. 4
                            Name                                         Bobby J. Moses, Jr.
                            Job or Title (if known)                      Officer with Chattanooga Police Department
                            Address                                      3410 Amnicola Highway
                                                                         Ooltewah                      TN                       37402
                                                                                              City     State                    Zip Code
                            County                                      Hamilton
                            Telephone Number                            (423) 643-8250
                            E-Mail Address (if known)                    Unknown

                                                                        [Kl Individual capacity 1K] Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                     ! ✓ l State or local officials (a§ 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                     The First Amendment to the United Sates Constitution. The Fourth Amendment to the United States
                     Constitution. The Fourteenth Amendment to the United States Constitution to the extent that it applies
                     the First and Fourth Amendments of the United States Constitution to the States.




         C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?

      Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 3 of 8 PageID #: 70
                                                                                   Page 3 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § I 983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                     At all relevant times, Defendants Joiner, Corbin, Moses, and Puglise were acting allegedly pursuant to
                     state laws and/or municipal ordinances and in their capacity as on-duty uniformed police officers for
                     the Chattanooga Police Department, a department of Defendant the City of Chattanooga, TN.




m.       Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.           Where did the events giving rise to your claim(s) occur?
                     The incident on 10/03/2019 occurred at Bessie Smith Cultural Center, 200 E ML King Boulevard,
                     Chattanooga, Hamilton County, TN 37403. The incident on 10/06/2019 occurred atthe corner of Broad
                     Street and Aquarium Way, Chattanooga, Hamilton County, TN.




        B.          What date and approximate time did the events giving rise to your claim(s) occur?
                    The incident on 10/03/2019 occurred at approximately 7:30 p.m. est. The incident on 10/06/2019
                    occurred at approximately 12:00 p.m. est.




        C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)
                    10/03/2019 Incident - I was standing on a public sidewalk sharing my religious beliefs near an LGBTQ
                    event. I was holding a sign and using my voice as well as occasionally a megaphone to share God's
                    Word on various things as He led me, including sexual orientation. I was not threatening anyone or
                    behaving aggressively. Someone from the event complained to the Chattanooga Police Department
                    about me. Defendants Corbin and Moses responded to the area. They observed me from a distance for
                    several minutes and eventually approached me expressing personal disapproval of my message.
                    Defendant Joiner arrived to the area and asked that I walk away with him to talk. I offered to speak with
                    him where I was. Defendant Joiner grabbed my sign and shook it. I was surprised by his behavior so I
                    asked what he was doing and what law I was breaking. As I was asking, Defendant Joiner grabbed me
                    and placed me in handcuffs. Defendant Joiner arrested me and charged me with disorderly conduct
                    under Tenn. Code Ann.§ 39-17-305. Defendants Corbin and Moses observed all of the events and
                    assisted with the unlawful arrest. **Continued on attached additional page.



     Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 4 of 8 PageID #: 71
                                                                                  Page 4 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
          I was not physically injured.




V.      Relief

        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.
         I want $45,000 in damages for emotional distress and lost wages. I want compensation for my time and costs
         expended in pursuing this lawsuit, which are ongoing and yet to be determined. I want punitive damages in an
         amount determined by a jury. Lastly, I want a letter from the City of Chattanooga (or its legal counsel) stating my
         rights with regard to sharing my faith in public areas within their jurisdiction to avoid further incidents in the future.




      Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 5 of 8 PageID #: 72
                                                                                   Page 5 of 6
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 1I, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary suppo1i after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:                       09/22/2020


                     Signature of Plaintiff
                    Printed Name of Plaintiff
                                                               J.~.
                                                                  ~~'
                                                             lie Ray Nix


        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Address


                                                                                City       State           Zip Code

                    Telephone Number
                    E-mail Address




      Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 6 of 8 PageID #: 73
                                                                                   Page 6of 6
             AMENDED COMPLAINT FOR VIOLATION OF CML RIGHTS
                         **ADDITIONAL PAGES**


  I     The Parties to This Complaint


        B.     The Defendant(s)


              Defendant No. 5
                      Name                         Matthew E. Puglise
                      Job or Title (if known)      Officer with Chattanooga Police Department
                      Address                      3410 Amnicola Highway
                                                   Chattanooga                TN        37406
                                                          City               State      Zip Code
                      County                       Hamilton
                      Telephone No.                (423) 643-8250
                      Email Address (if known)     Unknown
                                                   IT) tndividual capacity      [[]official capacity




 III.   Statement of Claim


        C.    What are the facts underlying your claim(s)? (For example: What happened to
              you? Who did what? Was anyone else involved? Who else saw what happened?)

              Continued ...
              The entire incident was captured by me on video. The charge against me was
              subsequently dismissed on motion by the State of Tennessee. The police used
              their authority and Tenn. Code Ann.§ 39-17-305 as pretext to suppress my
              freedom of speech rights guaranteed by the First Amendment to the United States
              Constitution because they and/or others did not like the content of my message.
              The police did not have probable cause to arrest me and the arrest violated my
              rights against unreasonable seizure as guaranteed by the Fourth Amendment to
              the United States Constitution.
              10/06/2019 Incident - I was standing on a public sidewalk sharing my religious
              beliefs during a gay-pride parade. I was holding a sign and using megaphone to




Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 7 of 8 PageID #: 74
              share God's Word on various things as He led me, including sexual orientation. I
              was using a megaphone because it was the only practical way to be heard. My
              wife, Vicki Nix, was with me. I was not threatening anyone or behaving
             aggressively. Three Chattanooga Police Department officers arrived in the area.
             Defendant Puglise approached me and said that I could not use a megaphone
             without a permit. I asked if that was a new law and he said no. I asked him to
             show me the law. He read me section 25-69 of the City Code. I explained how the
             ordinance did not apply under the circumstances. Defendant Puglise ignored me
             and threatened to arrest me ifl continued to use my megaphone. My wife
             observed the incident as well as two Chattanooga Police Department officers
             whose names I do not know. The entire incident was captured by me on video.
             The police used their authority, the threat of arrest, and section 25-69 of the City
             Code as pretext to suppress my freedom of speech rights guaranteed by the First
             Amendment to the United States Constitution because they and/or others did not
             like the content of my message.




Case 1:20-cv-00224-CLC-CHS Document 18 Filed 09/24/20 Page 8 of 8 PageID #: 75
